Mr. Justice Lawrence delivered the opinion of the Court: The only question presented by this record is, whether the letters offered in evidence show a contract. The defendants ordered paper to be sent them at once. The plaintiffs replied they had none on hand but offered to make it. The defendants again wrote as if the plaintiffs had accepted their order, which they had not, and again saying they “ wanted the paper to come right along! ” The plaintiffs replied a second time that they could not send it “ right along.” There was here no contract. There was no proposition made on one side and accepted on the other. The set-off was properly disallowed. Judgment affirmed.